Case 2:20-cv-07104-PVC Document 19 Filed 04/15/21 Page 1 of 1 Page ID #:851




 1
 2                                                            JS-6
 3
 4
 5
 6
 7
                         UNITED STATES DISTRICT COURT
 8
                       CENTRAL DISTRICT OF CALIFORNIA
 9
10
11   KRISTIN COLAVITTI,                    ) Case No: 2:20-cv-07104-PVC
                                           )
12                                         )
                 Plaintiff                 ) JUDGMENT
13                                         )
           v.                              )
14                                         )
     ANDREW SAUL, Acting                   )
15   Commissioner of Social Security,      )
                                           )
16               Defendant.                )
17
18         Having approved the Stipulation to Voluntary Remand Pursuant to Sentence
19   Four of 42 U.S.C. § 405(g),
20         IT IS ORDERED that judgment is entered in accordance with the Order of
21   Remand.
22
23   DATE: April 15, 2021
                                   HON. PEDRO V. CASTILLO
24                                 United States Magistrate Judge
25
26

                                          -1-
